                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF KENTUCKY
                             SOUTHERN DIVISION
                                 AT LONDON

DUSTIN M. WILSON,                                CIVIL ACTION No. 6:18-54-KKC
      Plaintiff,,                                             ORDER

v.

HARVEY SHEARER, et al.,
      Defendants.
               .


                                      *** *** ***

       This matter is before the Court on Defendants’ motions for summary judgment (DE

46; DE 48) and the magistrate judge’s recommended disposition (DE 49).

       Plaintiff Dustin Wilson, a prisoner, filed a pro se Complaint on February 20, 2018

against Defendants Harvey Shearer and Southern Health Partners.          Southern Health

Partners has since been dismissed from the suit. The matter was referred to United States

Magistrate Judge Hanly Ingram to “conduct all further proceedings, including preparing

proposed findings of fact and recommendations on any dispositive motions.” (DE 16.)

       On November 26, 2018, Wilson moved to amend his complaint, which the Court

granted in part. (DE 28.) The amended complaint added Defendant Amber LNU. Following

the amendment, Wilson had two claims remaining against the Defendants. First, Wilson

alleges infringement of his religious rights by Defendant Harvey Shearer. Second, Wilson

alleges a violation of his Eighth Amendment right to adequate medical care against both

Defendants.

       Defendants both filed motions for summary judgment. (DE 46; DE 48.) Judge Ingram

issued a recommended disposition recommending that both motions for summary judgement
be granted. (DE 49.) Plaintiff has not filed any objections to Judge Ingram’s recommended

disposition. The Court, after reviewing the Defendants’ motions and applicable law, agrees

with Judge Ingram’s Recommended Disposition.

      Accordingly, the Court, being sufficiently advised, HEREBY ORDERS as follows:

      (1) Judge Ingram’s recommended disposition (DE 49) is ADOPTED as the Court’s

          opinion;

      (2) Defendants’ motions for summary judgment (DE 46; DE 48) are GRANTED; and

      (3) A judgment consistent with this order and the recommended disposition will be

          entered contemporaneously.

      Dated January 24, 2020
